Citation Nr: 1313411	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  07-25 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for recurrent subluxation of the left shoulder with degenerative osteoarthritis, from January 11, 2007 through July 4, 2008.

2.  Entitlement to a disability rating in excess of 30 percent for recurrent subluxation of the left shoulder with degenerative osteoarthritis, from July 5, 2008.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), this appeal has been advanced on the Board's docket.  

The Veteran served on active duty from March 1968 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted an increased rating of 20 percent for recurrent subluxation of the left shoulder with degenerative osteoarthritis, effective January 11, 2007.  The Veteran appealed the rating assigned.

In August 2008, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of this hearing is associated with the claims file.

In June 2011, the Board remanded this case for the Veteran to be scheduled for a Travel Board hearing.

In an October 2011 rating decision, the RO increased the rating for the Veteran's service-connected recurrent subluxation of the left shoulder with degenerative osteoarthritis to 30 percent, effective October 4, 2011.  As that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In November 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In a March 2012 decision, the Board granted a 30 percent rating for service-connected recurrent subluxation of the left shoulder with degenerative osteoarthritis from July 5, 2008.  The Board also found that a claim for a TDIU, as due to service-connected recurrent subluxation of the left shoulder with degenerative osteoarthritis, had been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board then remanded the issues of entitlement to a disability rating in excess of 20 percent for recurrent subluxation of the left shoulder with degenerative osteoarthritis from January 11, 2007 through July 4, 2008; entitlement to a disability rating in excess of 30 percent for recurrent subluxation of the left shoulder with degenerative osteoarthritis from July 5, 2008; and entitlement to a TDIU, for additional development.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From January 11, 2007, to July4, 2008, the competent evidence reflects that the Veteran's recurrent subluxation of the left shoulder with degenerative osteoarthritis was characterized by pain, with active range of motion of his left shoulder of 80 degrees of forward flexion, 90 degrees of abduction, 90 degrees of external rotation, and 45 degrees of internal rotation.  There was scapulohumeral ankylosis, with abduction of the arm to 90 degrees, and the Veteran was able to reach his mouth and head.  


2.  Since July 5, 2008, the competent evidence reflects that the Veteran's recurrent subluxation of the left shoulder with degenerative osteoarthritis has been characterized by severe pain, resulting in functional loss that is comparable to limitation of motion of the left arm to 25 degrees from the side; the evidence does not demonstrate unfavorable ankylosis of scapulohumeral articulation, loss of head of the humerus, nonunion of the humerus, or fibrous union of the humerus.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for recurrent subluxation of the left shoulder with degenerative osteoarthritis, from January 11, 2007, to July 4, 2008, have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200, 5201 (2012).

2.  The criteria for a disability rating in excess of 30 percent for recurrent subluxation of the left shoulder with degenerative osteoarthritis, from July 5, 2008, have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200, 5201 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

On receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Letters dated in February 2007 and May 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of his disability on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO informed the Veteran of the specific criteria to substantiate his claim for increased ratings.  The claims were subsequently readjudicated, most recently in a January 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records and relevant private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The RO contacted the Social Security Administration (SSA) and was informed that there were no records pertaining to any disability claim by the Veteran.  38 C.F.R. § 3.159 (c) (2) . 

VA examinations were conducted in March 2007 and October 2011.  The Veteran in his Form 9 received in August 2007 contended that the March 2007 VA examination was not accurate as the examiner did not record all of the information that was discussed.  Review of the examination report indicates that pertinent findings and history were recorded.  The Veteran subsequently underwent another examination in October 2011.  The Veteran has not argued, and the record does not reflect, that this most recent examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Left Shoulder

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 3.321(a), 4.1.

The Veteran filed his current claim for an increased rating for recurrent subluxation of the left shoulder with degenerative osteoarthritis in January 2007.

As the Veteran is right-handed, his service-connected left shoulder disability involves his minor (i.e., non-dominant) upper extremity.

Under Diagnostic Code 5201, a 20 percent rating is warranted when motion of the minor arm is limited to shoulder level, or when motion of the minor arm is limited to midway between the side and shoulder level.  A 30 percent rating is warranted when motion of the minor arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a , Diagnostic Code 5201.

The Rating Schedule provides for consideration of additional functional impairment of joints due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations. 38 C.F.R. §§ 4.40 , 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under Diagnostic Code 5200, ankylosis of the scapulohumeral articulation (which moves as one piece), when in a favorable position, with abduction to 60 degrees, and ability to reach the mouth and head is retained, warrants a 20 percent rating for the minor extremity.  When in an intermediate position between favorable and unfavorable a 30 percent is warranted for the minor extremity.  When in an unfavorable position, with abduction limited to 25 degrees from the side, a 40 percent rating is assigned for the minor extremity.  

Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Rating Prior to July 5, 2008

On VA examination in March 2007, the Veteran reported pain, weakness, and stiffness of the left shoulder.  He denied instability and episodes of dislocation or subluxation.  Active range of motion of his left shoulder measured 80 degrees of forward flexion, 90 degrees of abduction, 90 degrees of external rotation, and 45 degrees of internal rotation.  The examiner noted that there was scapulohumeral ankylosis, with abduction of the arm to 90 degrees, and the Veteran was able to reach his mouth and head.  

Magnetic resonance imaging (MRI) of the left shoulder in June 2007 showed marked glenohumeral osteoarthritis without evidence for associated rotator cuff tendon tear.

An August 2007 treatment record noted that the Veteran complained of left shoulder pain with history of shoulder dislocation and osteoarthritis of the glenohumeral and acromioclavicular joints.  Examination showed decreased passive range of motion in the shoulder joint.  Strength was 4/5 in the shoulder joint with extension, flexion, abduction, and adduction.  The shoulder joint was mildly unstable at the glenohumeral joint with increased mobility anteriorly and posteriorly.  The Veteran was given an injection of lidocaine, marcaine, and kanelog for his left shoulder pain.

The evidence prior to July 5, 2008 does not show that the motion of the left arm was limited to 25 degrees from the side.  The March 2007 VA examination noted abduction to 90 degrees without pain.  Thus, a 30 percent rating is not warranted prior to July 5, 2008 under Diagnostic Code 5201.

A rating in excess of 20 percent is also not warranted under Diagnostic Code 5200.  The March 2007 VA examiner noted scapulohumeral ankylosis, with abduction of the arm to 90 degrees, and the Veteran able to reach his mouth and head.  This is consistent with the current 20 percent rating; abduction limited to less than 60 degrees would be required for a higher rating. 

Rating Since July 5, 2008

On July 5, 2008, the Veteran sought treatment at a VA emergency room for sharp pain in his left shoulder which had begun that morning when he attempted to turn over in bed.  He stated that it felt like something had torn in his shoulder that morning.  The emergency room doctor noted that the Veteran had decreased range of motion in his left shoulder, but did not provide any range of motion measurements.

On July 10, 2008, a VA primary care physician noted that the Veteran's left shoulder pain was severe with "limitation of abduction, significant limitation," but did not provide any range of motion measurements.

On July 18, 2008, the Veteran reported to a VA orthopedic physician that he was unable to use his left arm as well as he could prior to the injury on July 5, 2008.  The Veteran stated that he had not been able to lift his arm very much at all.  Abduction was possible only to approximately 60 degrees on the left side, and he could flex just about to the same degree.  He had virtually no internal rotation or external rotation.

At his August 2008 RO hearing, the Veteran described the injury that occurred on July 5, 2008, and testified that he has been taking an increased dosage of pain medication for his left shoulder ever since that injury.

In September 2008, the Veteran reported to a VA orthopedic physician that he had had a significant decline in his arm function since July 5, 2008 when he rolled over in bed.  Active range of motion of his left shoulder measured 60 degrees of forward flexion and 45 degrees of abduction.  With his arm at his side, he had external rotation to 10 degrees.  With his arm abducted, he had external rotation to 60 degrees and internal rotation to 10 degrees.

In an October 2008 private treatment record, a private physician noted that the Veteran had forward elevation to 45 degrees on the left, and external rotation limited to 0 degrees with the arm at the side.

In an October 2008 statement, the Veteran alleged that he had not been able to raise his arm since July 5, 2008.

At a November 2008 VA joints examination, the Veteran reported that he had had a significant decline in his arm function since the July 5, 2008 incident in bed.  Active range of motion of his left shoulder measured 40 degrees of forward flexion, 40 degrees of abduction, 20 degrees of external rotation, and 90 degrees of internal rotation.  The examiner noted that the Veteran's decreased range of motion affected all activities requiring raising the arm above elbow level.

In a December 2008 private treatment record, a private physician noted that the Veteran actively had loss of motion in his left arm to about less than 5 degrees in all directions.

At a January 2009 VA joints examination, active range of motion of the Veteran's left shoulder measured 40 degrees of forward flexion, 35 degrees of abduction, 10 degrees of external rotation, and 90 degrees of internal rotation.  The examiner noted that the Veteran's decreased range of motion affected all activities requiring raising the arm above elbow level.

On VA examination in October 2011, active range of motion of the Veteran's left shoulder measured 30 degrees of forward flexion and 30 degrees of abduction.  The examiner noted that the Veteran had no external rotation of the shoulder, but his internal rotation was normal.  The examiner noted additional functional loss of the left shoulder from less movement than normal, weakened movement, pain on movement, and atrophy of disuse.  There was no guarding of the shoulder.  Muscle strength testing showed 4/5 strength in abduction and flexion.  Impingement testing for rotator cuff condition was negative.  There was no ankylosis of the shoulder and no history of recurrent dislocation of the glenohumeral joint.  X-rays showed no dislocation or acute fracture.  There was moderately advanced degenerative osteoarthritis of the glenohumeral joint with mild subcapital inferior osteophytosis.  A subcentimeter ossified fragment above the humeral head likely represented a loose joint body.  The acromioclavicular joint was mildly narrowed.

The Board's previous decision determined that the Veteran's left shoulder disability merited a 30 percent rating as of July 5, 2008 under Diagnostic Code 5201 based on functional loss of his left arm due to his service-connected left shoulder disability.  38 C.F.R. § 4.71a , Diagnostic Code 5201; 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  This is the maximum evaluation available under that Diagnostic Code.

A higher evaluation is not warranted under Diagnostic Code 5200, as the evidence does not demonstrate unfavorable ankylosis of the scapulohumeral articulation with abduction limited to 25 degrees from the side.  In fact, the October 2011 examiner found no ankylosis, and abduction was noted to 30 degrees.  

A higher rating is not warranted under Diagnostic Code 5202 as loss of head of the humerus, nonunion of the humerus, and fibrous union of the humerus are not shown.

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is adequate.  Ratings in excess of those assigned are provided for certain manifestations of the left shoulder disability but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required frequent hospitalization due to his left shoulder, and marked interference with employment has not been shown.  The Veteran is not currently employed, however he has other significant non-service connected disabilities, including posttraumatic stress disorder and residuals of stroke, which impact his employment status.  While the October 2011 VA examiner noted that the shoulder disability did impact his ability to work, in a subsequent addendum report dated in October 2012, that examiner noted that the Veteran had full use of his left hand once it was positioned for a task, and that there was "nothing regarding the left shoulder disability to interfere with sedentary work."  The current 30 percent rating contemplates the impact of the left shoulder disability on the Veteran's ability to work.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 

The preponderance of the evidence is against the claim for a disability rating in excess of the presently assigned 20 percent rating for the service-connected left shoulder disability from January 11, 2007 through July 4, 2008, and against the claim for a disability rating in excess of the presently assigned 30 percent rating from July 5, 2008; there is no doubt to be resolved; and increased ratings are not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a.







ORDER

A disability rating in excess of 20 percent for recurrent subluxation of the left shoulder with degenerative osteoarthritis, from January 11, 2007 through July 4, 2008, is denied.

A disability rating in excess of 30 percent for recurrent subluxation of the left shoulder with degenerative osteoarthritis, from July 5, 2008, is denied.


REMAND

The Veteran has not been provided with notice of how to substantiate his claim for entitlement to TDIU and of what evidence he and VA are responsible for obtaining.  Such notice must be provided.

As it appears that the Veteran has other service connection claims pending at the RO which could affect the TDIU claim, the RO should consider the TDIU claim only after adjudicating the pending service connection claims.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to TDIU, and of VA's and the Veteran's responsibilities to provide evidence and information in support of that claim.  Allow an appropriate amount of time for response and associate the notification with the claims file.

2.  Arrange for any additional development indicated.  Then (following adjudication of any pending service connection claims) readjudicate the claim for entitlement to TDIU.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


